UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 03/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Core Value Portfolio March 31, 2016 (Unaudited) Common Stocks - 99.6% Shares Value ($) Banks - 9.0% Citigroup 12,613 526,593 JPMorgan Chase & Co. 22,498 1,332,332 PNC Financial Services Group 4,318 365,173 U.S. Bancorp 10,168 412,719 Capital Goods - 7.5% Honeywell International 4,698 526,411 Northrop Grumman 2,257 446,660 Raytheon 7,013 860,004 United Technologies 3,736 373,974 Consumer Services - 1.4% Carnival 7,899 Diversified Financials - 10.6% Capital One Financial 5,919 410,246 Charles Schwab 12,844 359,889 E*TRADE Financial 13,081 a 320,354 Goldman Sachs Group 3,642 571,721 Morgan Stanley 18,987 474,865 Raymond James Financial 3,795 180,680 Synchrony Financial 12,825 a 367,565 Voya Financial 14,503 431,754 Energy - 13.0% EOG Resources 13,225 959,870 Occidental Petroleum 20,008 1,369,147 Phillips 66 6,847 592,882 Pioneer Natural Resources 2,644 372,117 Schlumberger 7,259 535,351 Exchange-Traded Funds - .7% iShares Russell 1000 Value ETF 2,024 Food & Staples Retailing - .7% CVS Health 2,041 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.6% (continued) Shares Value ($) Food, Beverage & Tobacco - 8.4% Coca-Cola 10,512 487,652 ConAgra Foods 9,861 439,998 Kellogg 4,212 322,429 Molson Coors Brewing, Cl. B 6,147 591,218 Mondelez International, Cl. A 4,842 194,261 PepsiCo 4,148 425,087 Health Care Equipment & Services - 3.6% Boston Scientific 16,857 a 317,080 Express Scripts Holding 2,143 a 147,203 UnitedHealth Group 4,596 592,424 Insurance - 7.6% Allstate 2,185 147,203 American International Group 8,643 467,154 Chubb 3,734 444,906 FNF Group 4,211 142,753 Hartford Financial Services Group 8,015 369,331 Prudential Financial 8,932 645,069 Materials - 5.6% CF Industries Holdings 10,665 334,241 Dow Chemical 5,688 289,292 Mosaic 3,905 105,435 Newmont Mining 2,724 72,404 Packaging Corporation of America 4,342 262,257 Vulcan Materials 5,628 594,148 Media - 5.2% CBS, Cl. B 3,378 186,094 Interpublic Group of Cos. 13,201 302,963 Omnicom Group 5,503 458,015 Time Warner 6,087 441,612 Viacom, Cl. B 3,678 151,828 Pharmaceuticals, Biotechnology & Life Sciences - 6.4% Bristol-Myers Squibb 3,342 213,487 Eli Lilly & Co. 3,404 245,122 Merck & Co. 10,068 532,698 Common Stocks - 99.6% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 6.4% (continued) Pfizer 29,794 883,094 Real Estate - 1.0% Communications Sales & Leasing 12,784 b Retailing - .6% Staples 14,703 Semiconductors & Semiconductor Equipment - 5.4% Applied Materials 29,832 631,842 Microchip Technology 11,517 c 555,119 Texas Instruments 7,139 409,921 Software & Services - 3.8% Alphabet, Cl. A 373 a 284,562 Citrix Systems 2,801 a 220,103 Oracle 14,704 601,541 Technology Hardware & Equipment - 5.2% Apple 4,461 486,204 Cisco Systems 36,635 1,042,998 Telecommunication Services - 2.9% AT&T 21,451 Transportation - 1.0% Delta Air Lines 5,888 Total Common Stocks (cost $26,379,109) Investment of Cash Collateral for Securities Loaned - 2.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $569,543) 569,543 d Total Investments (cost $26,948,652) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund a Non-income producing security. b Investment in real estate investment trust. c Security, or portion thereof, on loan. At March 31, 2016, the value of the fund’s securities on loan was $549,528 and the value of the collateral held by the fund was $569,543. d Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Energy 13.0 Diversified Financials 10.6 Banks 9.0 Food, Beverage & Tobacco 8.4 Insurance 7.6 Capital Goods 7.5 Pharmaceuticals, Biotechnology & Life Sciences 6.4 Materials 5.6 Semiconductors & Semiconductor Equipment 5.4 Media 5.2 Technology Hardware & Equipment 5.2 Software & Services 3.8 Health Care Equipment & Services 3.6 Telecommunication Services 2.9 Money Market Investment 2.0 Consumer Services 1.4 Real Estate 1.0 Transportation 1.0 Exchange-Traded Funds .7 Food & Staples Retailing .7 Retailing .6 † Based on net assets. See notes to financial statements STATEMENT OF INVESTMENTS Dreyfus Core Value Portfolio March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 29,031,080 - - Exchange-Traded Funds 199,991 - - Mutual Funds 569,543 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2016, accumulated net unrealized appreciation on investments was $2,851,962, consisting of $3,966,664 gross unrealized appreciation and $1,114,702 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus MidCap Stock Portfolio March 31, 2016 (Unaudited) Common Stocks - 98.7% Shares Value ($) Banks - 4.5% Associated Banc-Corp 109,675 1,967,569 BancorpSouth 74,450 1,586,530 Cathay General Bancorp 70,125 1,986,641 Commerce Bancshares 4,980 223,851 Cullen/Frost Bankers 16,850 a 928,604 East West Bancorp 15,625 507,500 First Horizon National 31,800 416,580 Capital Goods - 9.8% Allison Transmission Holdings 76,450 2,062,621 BWX Technologies 56,150 1,884,394 GATX 36,975 a 1,756,312 HD Supply Holdings 35,625 b 1,178,119 Huntington Ingalls Industries 4,325 592,266 KBR 58,325 902,871 Lennox International 20,125 2,720,699 Owens Corning 34,350 1,624,068 Spirit AeroSystems Holdings, Cl. A 44,525 b 2,019,654 Wabtec 25,000 a 1,982,250 Commercial & Professional Services - 1.4% Deluxe 38,600 Consumer Durables & Apparel - 5.2% Brunswick 56,000 2,686,880 NVR 1,640 b 2,841,136 Tempur Sealy International 42,650 b 2,592,693 TRI Pointe Group 59,425 b 700,027 Consumer Services - 3.4% Brinker International 40,300 1,851,785 Darden Restaurants 32,125 2,129,887 Jack in the Box 13,700 875,019 ServiceMaster Global Holdings 17,350 b 653,748 Wyndham Worldwide 4,600 351,578 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.7% (continued) Shares Value ($) Diversified Financials - 3.5% Affiliated Managers Group 13,980 b 2,270,352 CBOE Holdings 11,425 746,395 SEI Investments 57,700 2,483,985 T. Rowe Price Group 2,375 174,468 Waddell & Reed Financial, Cl. A 12,975 305,432 Energy - 5.0% Dril-Quip 36,600 b 2,216,496 HollyFrontier 15,600 550,992 Oceaneering International 35,175 1,169,217 Tesoro 8,325 716,033 Western Refining 40,900 1,189,781 World Fuel Services 56,550 2,747,199 Food & Staples Retailing - .6% SUPERVALU 166,775 b Food, Beverage & Tobacco - 3.7% Boston Beer, Cl. A 5,045 a,b 933,678 Dean Foods 116,600 a 2,019,512 Ingredion 30,750 3,283,792 Health Care Equipment & Services - 7.2% Allscripts Healthcare Solutions 183,550 b 2,424,695 Centene 16,996 b 1,046,453 DENTSPLY SIRONA 16,175 996,865 Hologic 83,875 b 2,893,687 LifePoint Health 17,250 b 1,194,563 Teleflex 19,075 2,994,966 VCA 11,725 b 676,415 Insurance - 5.5% American Financial Group 4,175 293,795 Aspen Insurance Holdings 20,850 994,545 Everest Re Group 10,910 2,153,961 First American Financial 4,350 165,779 FNF Group 9,450 320,355 Primerica 40,325 a 1,795,672 Reinsurance Group of America 13,075 1,258,469 The Hanover Insurance Group 26,575 2,397,596 Common Stocks - 98.7% (continued) Shares Value ($) Materials - 6.4% Bemis 15,600 807,768 Cabot 3,975 192,112 Crown Holdings 13,125 b 650,869 Minerals Technologies 26,000 1,478,100 PolyOne 34,975 1,057,994 Reliance Steel & Aluminum 43,450 3,006,305 Sealed Air 17,350 832,974 Steel Dynamics 70,725 1,592,020 Worthington Industries 34,875 1,242,945 Media - .9% New York Times, Cl. A 124,025 Pharmaceuticals, Biotechnology & Life Sciences - 3.9% Agilent Technologies 23,150 922,528 Charles River Laboratories International 31,150 b 2,365,531 Mettler-Toledo International 9,490 b 3,271,772 United Therapeutics 1,175 b 130,930 Real Estate - 9.1% Camden Property Trust 14,675 c 1,234,021 General Growth Properties 72,425 c 2,153,195 Hospitality Properties Trust 93,375 c 2,480,040 Kilroy Realty 20,575 c 1,272,975 Lamar Advertising, Cl. A 45,575 2,802,862 Taubman Centers 37,075 c 2,640,852 Weingarten Realty Investors 76,550 c 2,872,156 Retailing - 3.3% Big Lots 52,600 2,382,254 Foot Locker 40,600 2,618,700 GNC Holdings, Cl. A 14,900 473,075 O'Reilly Automotive 760 b 207,982 Semiconductors & Semiconductor Equipment - 1.2% Integrated Device Technology 101,225 b Software & Services - 9.3% ANSYS 6,475 b 579,254 Citrix Systems 28,825 b 2,265,068 Computer Sciences 33,650 1,157,224 Convergys 54,075 1,501,663 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.7% (continued) Shares Value ($) Software & Services - 9.3% (continued) CoreLogic 49,050 b 1,702,035 DST Systems 23,594 2,660,695 NeuStar, Cl. A 50,900 a,b 1,252,140 Nuance Communications 114,375 b 2,137,669 WEX 31,350 b 2,613,336 Technology Hardware & Equipment - 5.4% Arrow Electronics 21,575 b 1,389,646 Ciena 119,900 b 2,280,498 Ingram Micro, Cl. A 37,475 1,345,727 InterDigital 16,900 a 940,485 Jabil Circuit 11,425 220,160 NCR 100,225 b 2,999,734 Telecommunication Services - .6% CenturyLink 34,875 a Transportation - 3.6% Alaska Air Group 41,450 a 3,399,729 JetBlue Airways 132,400 b 2,796,288 Utilities - 5.2% FirstEnergy 64,325 2,313,770 Great Plains Energy 55,350 1,785,037 NiSource 63,350 1,492,526 Westar Energy 64,850 3,217,208 Total Common Stocks (cost $152,609,010) Other Investment - 1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,023,403) 2,023,403 d Investment of Cash Collateral for Securities Loaned - 5.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,609,167) 9,609,167 d Total Investments (cost $164,241,580) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At March 31, 2016, the value of the fund’s securities on loan was $13,393,875 and the value of the collateral held by the fund was $13,757,476, consisting of cash collateral of $9,609,167 and U.S. Government & Agency securities valued at $4,148,309. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Capital Goods 9.8 Software & Services 9.3 Real Estate 9.1 Health Care Equipment & Services 7.2 Money Market Investments 6.8 Materials 6.4 Insurance 5.5 Technology Hardware & Equipment 5.4 Consumer Durables & Apparel 5.2 Utilities 5.2 Energy 5.0 Banks 4.5 Pharmaceuticals, Biotechnology & Life Sciences 3.9 Food, Beverage & Tobacco 3.7 Transportation 3.6 Diversified Financials 3.5 Consumer Services 3.4 Retailing 3.3 Commercial & Professional Services 1.4 Semiconductors & Semiconductor Equipment 1.2 Media .9 Food & Staples Retailing .6 Telecommunication Services .6 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus MidCap Stock Portfolio March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 168,280,016 - - Mutual Funds 11,632,570 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2016, accumulated net unrealized appreciation on investments was $15,671,006, consisting of $23,210,265 gross unrealized appreciation and $7,539,259 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio March 31, 2016 (Unaudited) Common Stocks - 98.9% Shares Value ($) Automobiles & Components - 1.1% Dorman Products 14,948 a,b 813,470 Drew Industries 10,776 694,621 Gentherm 18,125 b 753,819 Motorcar Parts of America 8,669 b 329,249 Standard Motor Products 8,865 307,172 Superior Industries International 9,364 206,757 Winnebago Industries 15,982 a 358,796 Banks - 9.8% Ameris Bancorp 13,353 394,982 Astoria Financial 40,496 641,457 Banc of California 22,063 386,103 Bank Mutual 17,615 133,346 Banner 8,397 353,010 BBCN Bancorp 40,176 610,273 BofI Holding 28,989 a,b 618,625 Boston Private Financial Holdings 35,417 405,525 Brookline Bancorp 30,001 330,311 Cardinal Financial 18,785 382,275 Central Pacific Financial 19,275 419,617 City Holding 7,252 346,501 Columbia Banking System 29,912 894,967 Community Bank System 20,435 780,821 CVB Financial 51,286 894,941 Dime Community Bancshares 15,805 278,484 First BanCorp 57,223 b 167,091 First Commonwealth Financial 49,993 442,938 First Financial Bancorp 33,441 607,957 First Financial Bankshares 35,336 1,045,239 First Midwest Bancorp 41,441 746,767 First NBC Bank Holding 8,009 b 164,905 Glacier Bancorp 37,012 940,845 Hanmi Financial 19,894 438,066 Home BancShares 30,396 1,244,716 Independent Bank 13,231 608,097 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Banks - 9.8% (continued) LegacyTexas Financial Group 19,554 384,236 LendingTree 3,857 a,b 377,137 MB Financial 31,465 a 1,021,039 National Penn Bancshares 69,050 a 734,692 NBT Bancorp 17,984 484,669 Northfield Bancorp 24,709 406,216 Northwest Bancshares 56,032 a 756,992 OFG Bancorp 12,272 85,781 Old National Bancorp 60,993 a 743,505 Oritani Financial 23,860 404,904 Pinnacle Financial Partners 17,239 845,745 Provident Financial Services 24,681 498,309 S&T Bancorp 15,612 402,165 Simmons First National, Cl. A 14,022 631,972 Southside Bancshares 8,277 215,781 Sterling Bancorp 54,574 869,364 Talmer Bancorp, Cl. A 29,253 529,187 Texas Capital Bancshares 21,262 b 816,036 Tompkins Financial 7,308 467,712 TrustCo Bank 58,886 356,849 UMB Financial 19,270 994,910 United Bankshares 29,790 1,093,293 United Community Banks 29,602 546,749 Walker & Dunlop 12,132 b 294,444 Westamerica Bancorporation 11,136 a 542,435 Wilshire Bancorp 40,856 420,817 Wintrust Financial 22,793 1,010,642 Capital Goods - 9.9% AAON 17,116 479,248 AAR 17,604 409,645 Actuant, Cl. A 29,151 720,321 Aegion 22,030 b 464,613 Aerojet Rocketdyne Holdings 33,254 b 544,701 AeroVironment 7,890 b 223,445 Albany International, Cl. A 15,676 589,261 American Science & Engineering 4,131 a 114,387 American Woodmark 6,865 b 512,060 Apogee Enterprises 15,815 694,120 Applied Industrial Technologies 20,154 874,684 Common Stocks - 98.9% (continued) Shares Value ($) Capital Goods - 9.9% (continued) Astec Industries 7,858 366,733 AZZ 12,481 706,425 Barnes Group 25,855 905,701 Briggs & Stratton 24,871 594,914 Chart Industries 14,393 b 312,616 CIRCOR International 7,182 333,173 Comfort Systems USA 21,323 677,432 Cubic 11,798 471,448 DXP Enterprises 6,279 b 110,259 Dycom Industries 16,224 a,b 1,049,206 EMCOR Group 31,135 1,513,161 Encore Wire 10,871 423,208 EnerSys 22,640 1,261,501 Engility Holdings 5,727 b 107,439 EnPro Industries 9,723 a 560,823 ESCO Technologies 11,271 439,344 Federal Signal 35,475 470,399 Franklin Electric 20,099 646,585 General Cable 32,148 392,527 Gibraltar Industries 14,105 b 403,403 Griffon 19,395 299,653 Harsco 37,575 204,784 Hillenbrand 31,530 944,323 John Bean Technologies 13,870 782,407 Kaman 14,832 633,178 Lindsay 4,500 a 322,245 Lydall 8,786 b 285,721 Moog, Cl. A 17,771 b 811,779 Mueller Industries 30,371 893,515 MYR Group 6,829 b 171,476 National Presto Industries 2,856 239,161 PGT 21,567 b 212,219 Powell Industries 3,483 103,828 Proto Labs 11,461 a,b 883,528 Quanex Building Products 18,570 322,375 Simpson Manufacturing 21,980 838,977 SPX 19,563 293,836 SPX FLOW 19,563 490,640 Standex International 5,900 459,079 TASER International 25,426 a,b 499,112 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Capital Goods - 9.9% (continued) Tennant 9,143 470,682 The Greenbrier Companies 13,689 a 378,364 Titan International 20,360 a 109,537 Trex 15,067 b 722,161 Universal Forest Products 10,561 906,345 Veritiv 3,815 b 142,147 Vicor 10,420 b 109,202 Watts Water Technologies, Cl. A 12,916 712,059 Commercial & Professional Services - 4.8% ABM Industries 25,891 836,538 Brady, Cl. A 24,552 658,976 CDI 8,644 54,284 Essendant 20,566 656,672 Exponent 11,986 611,406 G&K Services, Cl. A 9,255 677,929 Healthcare Services Group 33,753 a 1,242,448 Heidrick & Struggles International 7,267 172,228 Insperity 8,942 462,570 Interface 36,274 672,520 Kelly Services, Cl. A 11,908 227,681 Korn/Ferry International 25,364 717,548 Matthews International, Cl. A 14,866 765,153 Mobile Mini 20,762 685,561 Navigant Consulting 25,407 b 401,685 On Assignment 23,493 b 867,362 Resources Connection 17,719 275,708 Tetra Tech 31,647 943,714 The Brink's Company 23,268 781,572 TrueBlue 20,612 b 539,004 UniFirst 8,215 896,421 US Ecology 10,241 452,243 Viad 7,656 223,249 WageWorks 17,386 b 879,905 Consumer Durables & Apparel - 3.8% Arctic Cat 2,882 a 48,418 Callaway Golf 43,905 400,414 Crocs 32,093 b 308,735 Ethan Allen Interiors 13,118 417,415 Common Stocks - 98.9% (continued) Shares Value ($) Consumer Durables & Apparel - 3.8% (continued) G-III Apparel Group 18,444 b 901,727 Helen of Troy 14,400 b 1,493,136 Iconix Brand Group 25,138 b 202,361 Installed Building Products 6,648 b 176,903 iRobot 14,489 a,b 511,462 La-Z-Boy 27,376 732,034 M/I Homes 10,923 b 203,714 Meritage Homes 17,121 b 624,232 Movado Group 10,636 292,809 Oxford Industries 8,117 545,706 Perry Ellis International 10,377 b 191,041 Steven Madden 26,830 b 993,783 Sturm Ruger & Co. 9,998 a 683,663 TopBuild 17,622 524,078 Tumi Holdings 26,946 b 722,692 Unifi 6,804 b 155,880 Universal Electronics 5,804 b 359,790 Vera Bradley 9,998 b 203,359 Wolverine World Wide 53,099 978,084 Consumer Services - 3.8% American Public Education 10,067 b 207,682 Belmond, Cl. A 43,295 b 410,870 Biglari Holdings 282 b 104,822 BJ's Restaurants 10,034 b 417,113 Bob Evans Farms 11,434 533,853 Boyd Gaming 39,672 b 819,624 Capella Education 5,943 312,840 Career Education 38,267 b 173,732 DineEquity 8,164 762,763 Interval Leisure Group 25,640 a 370,242 Marcus 10,120 191,774 Marriott Vacations Worldwide 12,929 872,707 Monarch Casino & Resort 3,539 b 68,869 Papa John's International 15,033 a 814,638 Pinnacle Entertainment 31,647 b 1,110,810 Popeyes Louisiana Kitchen 11,107 b 578,230 Red Robin Gourmet Burgers 6,919 b 446,068 Regis 18,112 b 275,121 Ruby Tuesday 27,633 b 148,666 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Consumer Services - 3.8% (continued) Ruth's Hospitality Group 21,313 392,372 Scientific Games, Cl. A 24,975 a,b 235,514 Sonic 26,336 925,974 Strayer Education 5,599 b 272,951 Texas Roadhouse 29,529 1,286,874 Diversified Financials - 2.6% Calamos Asset Management, Cl. A 1,107 9,398 Cash America International 12,804 494,747 Encore Capital Group 10,038 a,b 258,378 Enova International 15,916 b 100,430 Evercore Partners, Cl. A 20,528 1,062,324 EZCORP, Cl. A 12,885 b 38,268 Financial Engines 27,806 a 873,943 First Cash Financial Services 13,511 622,317 Green Dot, Cl. A 20,248 b 465,097 Greenhill & Co. 15,438 342,724 HFF, Cl. A 19,347 532,623 Interactive Brokers Group, Cl. A 26,711 1,050,277 INTL. FCStone 7,343 b 196,278 Investment Technology Group 17,301 382,352 Piper Jaffray 8,031 b 398,016 PRA Group 25,343 a,b 744,831 Virtus Investment Partners 2,663 208,007 World Acceptance 5,401 b 204,806 Energy - 2.5% Archrock 30,134 241,072 Atwood Oceanics 28,168 a 258,301 Basic Energy Services 21,706 a,b 59,909 Bill Barrett 34,410 a,b 214,030 Bonanza Creek Energy 15,690 a,b 24,947 Bristow Group 18,037 a 341,260 CARBO Ceramics 9,127 a 129,603 Carrizo Oil & Gas 25,596 a,b 791,428 Cloud Peak Energy 59,020 b 115,089 Contango Oil & Gas 6,844 b 80,691 Era Group 6,067 b 56,908 Exterran 15,067 232,936 Geospace Technologies 4,197 a,b 51,791 Common Stocks - 98.9% (continued) Shares Value ($) Energy - 2.5% (continued) Green Plains 14,535 231,979 Gulf Island Fabrication 9,026 70,854 GulfMark Offshore, Cl. A 16,484 a,b 101,706 Helix Energy Solutions Group 46,804 b 262,102 Hornbeck Offshore Services 14,659 b 145,564 Matrix Service 12,187 b 215,710 Newpark Resources 45,369 b 195,994 Northern Oil and Gas 35,724 a,b 142,539 PDC Energy 22,010 a,b 1,308,494 Pioneer Energy Services 64,397 b 141,673 REX American Resources 3,697 a,b 205,073 Rex Energy 24,816 a,b 19,066 SEACOR Holdings 7,685 b 418,448 Stone Energy 41,381 b 32,691 Synergy Resources 48,435 a,b 376,340 Tesco 13,842 119,180 TETRA Technologies 36,899 b 234,309 Tidewater 22,610 154,426 Unit 25,115 a,b 221,263 US Silica Holdings 28,590 a 649,565 Food & Staples Retailing - .3% Andersons 10,195 320,225 SpartanNash 19,575 593,318 Food, Beverage & Tobacco - 1.8% B&G Foods 30,945 1,077,195 Calavo Growers 6,120 349,207 Cal-Maine Foods 17,066 a 885,896 Darling Ingredients 74,491 b 981,046 J&J Snack Foods 6,699 725,368 Sanderson Farms 9,108 a 821,359 Seneca Foods, Cl. A 3,166 b 109,987 Universal 12,469 a 708,364 Health Care Equipment & Services - 8.5% Abaxis 11,222 509,367 Aceto 13,725 323,361 Adeptus Health, Cl. A 5,798 a,b 322,021 Air Methods 18,032 a,b 653,119 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Health Care Equipment & Services - 8.5% (continued) Almost Family 2,606 b 97,047 Amedisys 15,960 b 771,506 AMN Healthcare Services 23,317 b 783,684 Analogic 6,615 522,651 AngioDynamics 19,212 b 236,115 Anika Therapeutics 7,424 b 332,001 Cantel Medical 17,469 1,246,588 Chemed 8,902 a 1,205,776 Computer Programs & Systems 6,039 a 314,753 CONMED 12,530 525,508 CorVel 5,488 b 216,337 Cross Country Healthcare 14,363 b 167,042 CryoLife 6,121 65,801 Cynosure, Cl. A 10,480 b 462,378 Diplomat Pharmacy 17,404 b 476,870 Ensign Group 20,384 461,494 ExamWorks Group 18,026 b 532,849 Greatbatch 10,791 b 384,591 Haemonetics 26,227 b 917,420 HealthEquity 17,103 a,b 421,931 HealthStream 9,434 b 208,397 Healthways 14,821 b 149,544 HMS Holdings 42,387 b 608,253 ICU Medical 6,852 b 713,293 Inogen 8,580 a,b 385,928 Integra LifeSciences Holdings 13,485 a,b 908,350 Invacare 12,694 a 167,180 Kindred Healthcare 39,549 488,430 Landauer 6,668 220,511 LHC Group 6,943 b 246,893 Magellan Health 12,414 b 843,283 Masimo 23,969 b 1,002,863 Medidata Solutions 27,022 b 1,046,022 Meridian Bioscience 22,221 457,975 Merit Medical Systems 26,256 b 485,473 Natus Medical 16,722 b 642,626 Neogen 17,809 b 896,683 NuVasive 22,843 b 1,111,312 Omnicell 17,810 b 496,365 PharMerica 15,534 b 343,457 Common Stocks - 98.9% (continued) Shares Value ($) Health Care Equipment & Services - 8.5% (continued) Providence Service 4,627 b 236,301 Quality Systems 25,288 385,389 Select Medical Holdings 47,465 b 560,562 Surgical Care Affiliates 13,093 b 605,944 SurModics 10,348 b 190,507 U.S. Physical Therapy 5,913 294,053 Vascular Solutions 7,038 b 228,946 Zeltiq Aesthetics 15,879 b 431,274 Household & Personal Products - .5% Central Garden & Pet 10,134 b 165,590 Central Garden & Pet, Cl. A 12,436 b 202,582 Inter Parfums 8,636 266,852 Medifast 6,996 211,209 WD-40 6,864 741,381 Insurance - 2.8% American Equity Investment Life Holding 43,185 725,508 AMERISAFE 8,205 431,091 eHealth 4,785 b 44,931 Employers Holdings 18,822 529,651 HCI Group 6,900 a 229,770 Horace Mann Educators 19,176 607,687 Infinity Property & Casualty 4,637 373,279 Navigators Group 5,540 b 464,640 ProAssurance 24,407 1,234,994 RLI 17,619 1,178,006 Safety Insurance Group 5,840 333,230 Selective Insurance Group 28,568 1,045,874 Stewart Information Services 9,839 356,959 United Fire Group 10,733 470,320 United Insurance Holdings 7,720 148,301 Universal Insurance Holdings 19,640 a 349,592 Materials - 4.7% A. Schulman 13,905 378,494 AK Steel Holding 73,570 a,b 303,844 American Vanguard 14,007 b 221,030 Balchem 14,765 915,725 Boise Cascade 17,220 b 356,798 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Materials - 4.7% (continued) Calgon Carbon 20,667 289,751 Century Aluminum 29,431 b 207,489 Chemours 81,322 569,254 Clearwater Paper 9,624 b 466,860 Deltic Timber 3,888 233,863 Flotek Industries 24,046 a,b 176,257 FutureFuel 16,711 197,023 Glatfelter 24,148 500,588 H.B. Fuller 26,215 1,112,827 Hawkins 2,487 89,756 Haynes International 4,806 175,419 Headwaters 39,507 b 783,819 Innophos Holdings 10,341 319,640 Innospec 11,621 503,887 Intrepid Potash 31,384 b 34,836 Kaiser Aluminum 9,625 813,697 KapStone Paper and Packaging 37,790 523,391 Koppers Holdings 13,220 b 297,053 Kraton Performance Polymers 20,006 b 346,104 LSB Industries 5,463 a,b 69,653 Materion 12,602 333,701 Myers Industries 13,112 168,620 Neenah Paper 8,473 539,391 Olympic Steel 10,589 183,296 Quaker Chemical 6,774 574,842 Rayonier Advanced Materials 23,957 227,592 Schweitzer-Mauduit International 17,040 536,419 Stepan 9,607 531,171 Stillwater Mining 56,070 a,b 597,145 SunCoke Energy 34,132 221,858 TimkenSteel 16,253 a 147,902 Tredegar 12,563 197,490 US Concrete 6,460 b 384,887 Media - .7% E.W. Scripps, Cl. A 21,943 a 342,091 Gannet Company 55,086 834,002 Harte-Hanks 25,401 64,265 Scholastic 12,033 449,673 Sizmek 12,022 b 34,864 Common Stocks - 98.9% (continued) Shares Value ($) Media - .7% (continued) World Wrestling Entertainment, Cl. A 18,289 a 322,984 Pharmaceuticals, Biotechnology & Life Sciences - 3.8% Acorda Therapeutics 19,198 a,b 507,787 Affymetrix 38,856 b 544,373 Albany Molecular Research 12,458 a,b 190,483 AMAG Pharmaceuticals 16,973 a,b 397,168 ANI Pharmaceuticals 3,908 a,b 131,543 Cambrex 16,684 b 734,096 DepoMed 30,283 a,b 421,842 Emergent BioSolutions 15,856 b 576,366 Enanta Pharmaceuticals 6,595 a,b 193,695 Impax Laboratories 31,442 b 1,006,773 Lannett 13,421 a,b 240,639 Ligand Pharmaceuticals, Cl. B 9,615 a,b 1,029,670 Luminex 23,566 b 457,180 Medicines 32,686 a,b 1,038,434 MiMedx Group 49,242 a,b 430,375 Momenta Pharmaceuticals 27,726 b 256,188 Nektar Therapeutics 64,503 b 886,916 Phibro Animal Health, Cl. A 9,511 a 257,177 Prestige Brands Holdings 27,182 b 1,451,247 Repligen 14,915 b 400,020 Sagent Pharmaceuticals 8,613 b 104,820 Spectrum Pharmaceuticals 32,162 a,b 204,550 Supernus Pharmaceuticals 19,855 b 302,789 Real Estate - 7.4% Acadia Realty Trust 32,541 c 1,143,165 Agree Realty 7,730 c 297,373 American Assets Trust 21,679 c 865,426 Capstead Mortgage 42,404 c 419,376 CareTrust 23,066 c 292,938 Cedar Realty Trust 39,978 c 289,041 Chesapeake Lodging Trust 26,991 c 714,182 CoreSite Realty 13,672 c 957,177 Cousins Properties 107,803 c 1,118,995 DiamondRock Hospitality 106,650 c 1,079,298 EastGroup Properties 17,220 c 1,039,571 Education Realty Trust 29,301 c 1,218,922 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Real Estate - 7.4% (continued) Forestar Group 12,186 a,b 158,905 Four Corners Property Trust 27,972 c 502,097 Franklin Street Properties 38,509 c 408,580 GEO Group 34,419 1,193,307 Getty Realty 14,441 c 286,365 Government Properties Income Trust 30,637 a,c 546,870 Kite Realty Group Trust 38,052 c 1,054,421 Lexington Realty Trust 113,914 a,c 979,660 LTC Properties 19,868 c 898,828 Medical Properties Trust 117,562 c 1,525,955 Parkway Properties 37,099 c 580,970 Pennsylvania Real Estate Investment Trust 30,807 a,c 673,133 PS Business Parks 10,484 c 1,053,747 RE/MAX Holdings, Cl. A 8,333 285,822 Retail Opportunity Investments 45,585 c 917,170 Sabra Health Care 31,344 c 629,701 Saul Centers 4,147 c 219,874 Summit Hotel Properties 48,729 c 583,286 Universal Health Realty Income Trust 7,725 c 434,531 Urstadt Biddle Properties, Cl. A 15,414 c 322,923 Retailing - 5.2% Asbury Automotive Group 13,667 b 817,833 Barnes & Noble 29,831 368,711 Barnes and Noble Education 13,722 b 134,476 Big 5 Sporting Goods 7,053 78,359 Blue Nile 5,303 136,340 Buckle 11,273 381,817 Caleres 22,092 624,983 Cato, Cl. A 13,321 513,525 Core-Mark Holding 10,897 888,759 Express 38,688 b 828,310 Finish Line, Cl. A 19,903 419,953 Five Below 26,282 a,b 1,086,498 Francesca's Holdings 21,881 b 419,240 Fred's, Cl. A 14,809 220,802 FTD Companies 6,030 b 158,288 Genesco 9,899 b 715,203 Group 1 Automotive 11,007 646,001 Haverty Furniture 7,864 166,402 Common Stocks - 98.9% (continued) Shares Value ($) Retailing - 5.2% (continued) Hibbett Sports 12,344 a,b 443,150 Kirkland's 7,728 135,317 Lithia Motors, Cl. A 11,688 1,020,713 Lumber Liquidators Holdings 11,003 a,b 144,359 MarineMax 9,543 b 185,802 Monro Muffler Brake 15,605 1,115,289 NutriSystem 13,248 276,486 Outerwall 10,078 a 372,785 PetMed Express 10,485 a 187,786 Rent-A-Center 25,792 408,803 Select Comfort 27,425 b 531,771 Sonic Automotive, Cl. A 12,992 240,092 Stage Stores 12,677 a 102,177 Stein Mart 8,459 62,004 Tailored Brands 24,577 439,928 The Children's Place 10,058 839,541 Tuesday Morning 18,405 b 150,553 Vitamin Shoppe 13,162 a,b 407,496 VOXX International 10,882 b 48,643 Zumiez 8,636 a,b 172,029 Semiconductors & Semiconductor Equipment - 3.3% Advanced Energy Industries 22,015 b 765,902 Brooks Automation 25,465 264,836 Cabot Microelectronics 13,246 541,894 CEVA 9,245 b 208,013 Cirrus Logic 31,501 b 1,146,951 Cohu 18,938 224,983 Diodes 15,385 b 309,239 DSP Group 18,203 b 166,011 Exar 27,334 b 157,171 Kopin 30,842 b 51,198 Kulicke & Soffa Industries 29,358 b 332,333 MKS Instruments 26,257 988,576 Monolithic Power Systems 17,103 1,088,435 Nanometrics 6,512 b 103,150 Power Integrations 13,355 663,209 Rambus 56,374 b 775,142 Rudolph Technologies 19,299 b 263,624 Semtech 29,625 b 651,454 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Semiconductors & Semiconductor Equipment - 3.3% (continued) Tessera Technologies 26,143 810,433 Ultratech 10,042 b 219,317 Veeco Instruments 20,844 b 406,041 Software & Services - 6.3% Blackbaud 22,544 1,417,792 Blucora 21,556 b 111,229 Bottomline Technologies 18,351 a,b 559,522 CACI International, Cl. A 11,834 b 1,262,688 Cardtronics 24,077 b 866,531 Ciber 29,928 b 63,148 CSG Systems International 17,848 806,016 DHI Group 25,053 b 202,178 Ebix 11,643 a 474,918 Epiq Systems 17,541 263,466 ExlService Holdings 15,141 b 784,304 Forrester Research 5,683 191,006 Heartland Payment Systems 18,038 1,741,930 Interactive Intelligence Group 6,939 b 252,718 Liquidity Services 6,297 b 32,618 LivePerson 21,434 b 125,389 LogMeIn 12,614 b 636,502 ManTech International, Cl. A 11,333 362,543 MicroStrategy, Cl. A 5,018 b 901,835 Monotype Imaging Holdings 17,792 425,585 Monster Worldwide 49,087 a,b 160,024 NIC 27,621 498,007 Perficient 20,431 b 443,761 Progress Software 27,459 b 662,311 Qualys 11,665 b 295,241 QuinStreet 18,606 b 63,633 Rovi 40,271 b 825,958 Stamps.com 7,113 b 755,970 SYKES Enterprises 21,395 b 645,701 Synchronoss Technologies 19,862 b 642,337 Take-Two Interactive Software 40,941 b 1,542,247 Tangoe 12,372 b 97,615 TeleTech Holdings 10,706 297,199 VASCO Data Security International 15,995 b 246,323 Virtusa 13,751 b 515,112 Common Stocks - 98.9% (continued) Shares Value ($) Software & Services - 6.3% (continued) XO Group 12,908 b 207,173 Technology Hardware & Equipment - 7.3% ADTRAN 22,345 451,816 Agilysys 7,915 b 80,812 Anixter International 13,285 b 692,281 Badger Meter 6,158 409,569 Bel Fuse, Cl. B 5,345 78,037 Benchmark Electronics 25,241 b 581,805 Black Box 8,331 112,219 CalAmp 17,456 b 312,986 Checkpoint Systems 21,554 b 218,126 Coherent 12,007 b 1,103,443 Comtech Telecommunications 8,384 195,934 Cray 22,226 b 931,492 CTS 20,943 329,643 Daktronics 17,230 136,117 DTS 11,496 b 250,383 Electro Scientific Industries 10,296 b 73,616 Electronics For Imaging 21,576 b 914,607 ePlus 2,113 b 170,118 Fabrinet 12,962 b 419,321 FARO Technologies 6,099 b 196,449 Harmonic 35,310 a,b 115,464 II-VI 29,743 b 645,721 Insight Enterprises 21,039 b 602,557 Itron 17,122 b 714,330 Ixia 33,764 b 420,699 Littelfuse 11,349 1,397,175 Lumentum Holdings 21,088 568,743 Mercury Systems 15,749 b 319,705 Methode Electronics 19,588 572,753 MTS Systems 8,429 512,905 NETGEAR 15,847 b 639,743 Newport 18,938 b 435,574 OSI Systems 8,857 b 580,045 Park Electrochemical 9,316 149,149 Plexus 15,844 b 626,155 QLogic 41,434 b 556,873 Rofin-Sinar Technologies 16,782 b 540,716 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.9% (continued) Shares Value ($) Technology Hardware & Equipment - 7.3% (continued) Rogers 8,273 b 495,305 Ruckus Wireless 41,442 b 406,546 Sanmina 41,379 b 967,441 ScanSource 11,543 b 466,106 Super Micro Computer 16,230 b 553,118 TTM Technologies 34,493 b 229,378 ViaSat 21,020 a,b 1,544,550 Viavi Solutions 114,237 b 783,666 Telecommunication Services - 1.1% 8x8 39,934 b 401,736 Atlantic Tele-Network 6,116 a 463,776 Cincinnati Bell 112,928 b 437,031 Cogent Communications Holdings 20,143 a 786,181 Consolidated Communications Holdings 21,385 550,878 General Communication, Cl. A 18,218 b 333,754 Iridium Communications 38,733 a,b 304,829 Lumos Networks 5,197 b 66,729 Spok Holdings 10,227 179,075 Transportation - 2.7% Allegiant Travel 6,446 1,147,775 ArcBest 9,471 204,479 Atlas Air Worldwide Holdings 13,562 b 573,266 Celadon Group 8,513 89,216 Echo Global Logistics 10,026 b 272,306 Forward Air 13,573 615,128 Hawaiian Holdings 24,235 b 1,143,650 Heartland Express 25,801 a 478,609 Hub Group, Cl. A 19,114 b 779,660 Knight Transportation 27,453 717,896 Marten Transport 11,251 210,619 Matson 22,616 908,485 Roadrunner Transportation Systems 10,376 b 129,285 Saia 11,992 b 337,575 SkyWest 29,103 581,769 Utilities - 4.2% ALLETE 23,248 1,303,515 American States Water 17,049 671,049 Common Stocks - 98.9% (continued) Shares Value ($) Utilities - 4.2% (continued) Avista 30,538 1,245,340 California Water Service Group 23,371 624,473 El Paso Electric 20,256 929,345 Laclede Group 20,159 1,365,772 Northwest Natural Gas 14,924 803,657 NorthWestern 22,786 1,407,035 Piedmont Natural Gas 38,553 2,306,626 South Jersey Industries 34,059 968,979 southwest gas 22,532 1,483,732 total common stocks ( cost $229,684,853) Principal short-term investments - .1% Amount ($) Value ($) u.s. treasury bills; 0.31%, 6/23/16 (cost $204,855) 205,000 d other investment - 1.0% Shares Value ($) registered investment company; dreyfus institutional preferred plus money market fund (cost $3,226,708) 3,226,708 e Investment of Cash Collateral for Securities Loaned - 8.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $24,961,760) 24,961,760 e Total Investments (cost $258,078,176) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At March 31, 2016, the value of the fund’s securities on loan was $36,587,788 and the value of the collateral held by the fund was $37,233,422, consisting of cash collateral of $24,961,760 and U.S. Government & Agency securities valued at $12,271,662. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Capital Goods 9.9 Banks 9.8 Short-Term/Money Market Investments 9.2 Health Care Equipment & Services 8.5 Real Estate 7.4 Technology Hardware & Equipment 7.3 Software & Services 6.3 Retailing 5.2 Commercial & Professional Services 4.8 Materials 4.7 Utilities 4.2 Consumer Durables & Apparel 3.8 Consumer Services 3.8 Pharmaceuticals, Biotechnology & Life Sciences 3.8 Semiconductors & Semiconductor Equipment 3.3 Insurance 2.8 Transportation 2.7 Diversified Financials 2.6 Energy 2.5 Food, Beverage & Tobacco 1.8 Automobiles & Components 1.1 Telecommunication Services 1.1 Media .7 Household & Personal Products .5 Food & Staples Retailing .3 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 303,827,108 - - Equity Securities— Foreign Common Stocks † 1,162,524 - - Mutual Funds 28,188,468 - - U.S. Treasury - 204,904 - Other Financial Instruments: Financial Futures †† 115,850 - - † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. STATEMENT OF FINANCIAL FUTURES Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio March 31, 2016 (Unaudited) Market Value Unrealized Covered by Appreciation at Contracts Contracts ($) Expiration 03/31/2016 ($) Financial Futures Long Russell 2000 Mini 31 3,439,760 June 2016 115,850 Gross Unrealized Appreciation See notes to financial statements. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the "Service") approved by the Board Members ("Board"). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, NOTES which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at March 31, 2016 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At March 31, 2016, accumulated net unrealized appreciation on investments was $75,304,828, consisting of $95,723,924 gross unrealized appreciation and $20,419,096 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Technology Growth Portfolio March 31, 2016 (Unaudited) Common Stocks - 90.9% Shares Value ($) Application Software - 17.7% Adobe Systems 69,289 a 6,499,308 Citrix Systems 172,216 a 13,532,733 salesforce.com 210,718 a 15,557,310 Splunk 169,497 a 8,293,488 Workday, Cl. A 149,151 a,b 11,460,763 Automobile Manufacturers - 1.3% Tesla Motors 17,656 a,b Communications Equipment - 5.0% Cisco Systems 551,162 Computer Storage & Peripherals - 3.7% Apple 106,611 Data Processing & Outsourced Services - 7.2% Paychex 136,014 7,346,116 Visa, Cl. A 195,887 14,981,438 Electronic Components - 4.1% Amphenol, Cl. A 220,916 Internet Retail - 8.6% Amazon.com 27,466 a 16,304,916 Netflix 103,499 a,b 10,580,703 Internet Software & Services - 15.0% Alphabet, Cl. A 11,104 a 8,471,242 Alphabet, Cl. C 15,892 a 11,838,745 Facebook, Cl. A 171,984 a 19,623,374 Tencent Holdings 329,900 6,736,342 IT Consulting & Other Services - 4.8% Cognizant Technology Solutions, Cl. A 239,490 a Semiconductor Equipment - 17.0% Broadcom 95,050 14,685,225 Cavium 100,573 a 6,151,045 Microchip Technology 206,405 b 9,948,721 NXP Semiconductors 121,144 a 9,821,144 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 90.9% (continued) Shares Value ($) Semiconductor Equipment - 17.0% (continued) Texas Instruments 214,028 12,289,488 Systems Software - 6.5% Oracle 321,237 13,141,806 Palo Alto Networks 44,285 a 7,224,655 Total Common Stocks (cost $221,252,139) Other Investment - 9.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $28,797,612) 28,797,612 c Investment of Cash Collateral for Securities Loaned - 7.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $24,368,547) 24,368,547 c Total Investments (cost $274,418,298) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2016, the value of the fund’s securities on loan was $34,528,278 and the value of the collateral held by the fund was $35,215,169, consisting of cash collateral of $24,368,547 and U.S. Government & Agency securities valued at $10,846,622. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Application Software 17.7 Money Market Investments 17.0 Semiconductor Equipment 17.0 Internet Software & Services 15.0 Internet Retail 8.6 Data Processing & Outsourced Services 7.2 Systems Software 6.5 Communications Equipment 5.0 IT Consulting & Other Services 4.8 Electronic Components 4.1 Computer Storage & Peripherals 3.7 Automobile Manufacturers 1.3 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Investment Portfolios, Technology Growth Portfolio March 31, 2016 (Unaudited) The following is a summary of the inputs used as of March 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 252,403,171 - - Equity Securities— Foreign Common Stocks † 31,242,711 - - Mutual Funds 53,166,159 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2016, accumulated net unrealized appreciation on investments was $62,393,743, consisting of $67,780,069 gross unrealized appreciation and $5,386,326 gross unrealized depreciation. At March 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J.
